Citation Nr: 0615914	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-20 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disability, to include pes planus, and residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim seeking entitlement 
to service connection for PTSD, and for a bilateral foot 
disability, to include pes planus, and frozen feet.

The veteran's claim was initially before the Board in 
November 2003.  At that time, the Board remanded the two 
claims on appeal, and denied claims of service connection for 
a low back disorder, glaucoma with decreased visual acuity of 
the right eye, and for hypertension, with headaches, and 
dizziness.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2003.  

The veteran's claim of service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.









FINDINGS OF FACT

1.  The veteran's foot disorders (skin changes with fungal 
infections and possible neuropathy) are due to his non-
service connected diabetes mellitus.  

2.  The veteran had 1st degree pes planus at his induction 
examination in January 1951.

3.  The veteran's pes planus did not increase in severity 
beyond its natural progression during his active service.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability (to include residuals of 
frozen feet, but not pes planus) was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Service connection for pes planus is denied.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter which met the notification requirements 
of the VCAA, including a letter dated in May 2004, prior to 
readjudicating his claim in a supplemental statement of the 
case (SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in such 
context, the furnishing of a VCAA notice after the decision 
that led to this appeal did not compromise the essential 
fairness of the adjudication.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506, slip op. at 22 (U.S. Vet. App. March 
3, 2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, slip op. at 22, 
and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the May 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for service-connected compensation benefits, the 
evidence must show the following three things:

You had an injury in military service or a disease that began 
in or was made worse during military service, or that there 
was an event in service which caused an injury or disease.  

You have a current physical or mental disability.

There is a relationship between your current disability and 
an injury, disease, or event in military service.   	 

In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including obtaining medical records kept by VA and any 
records held by Federal agencies, and requesting private 
treatment records if the veteran provided enough information 
about his records so that VA could request them.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should submit enough information 
about his records so that it could request them from the 
person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOC 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.




Background

Service medical records show that at the veteran's induction 
examination in January 1951, his feet were described as 
abnormal.  The examiner noted that the veteran had 1st degree 
pes planus, not considered disabling.  At the veteran's 
separation examination in January 1954, the examiner 
described the veteran's feet as abnormal.  The examiner noted 
that the veteran had pes planus, moderate, asymptomatic.  

The veteran's DD-214 shows that he earned the Korea Service 
Medal with 4 Bronze Stars, and served with the Infantry.  His 
most significant duty assignment was listed as being with the 
47th Quartermaster Company, 47th Infantry Division at Camp 
Rucker, Alabama.  

In January 2005, the RO attempted to obtain the veteran's 
service personnel records, or any other records that might 
contain information about the circumstances of his service in 
Korea.  The NPRC responded that the veteran's case was a 
fire-related record.  

In May 2005, the Center for Unit Records Research responded 
that it was unable to locate records for the 47th 
Quatermaster Company, and the 47th Infantry Division for the 
time frame provided by the veteran.  

The veteran underwent another VA examination in October 2005, 
at which time he was diagnosed with history of cold injury 
and frozen feet.  The examiner noted that the veteran had 
symptoms of numbness, and had skin changes with fungal 
infections associated with his diabetes mellitus.  The 
numbness suggesting possible neuropathy probably diabetic, 
with his cold injury.  The examiner stated that he could not 
resolve this issue without resort to mere speculation.  

In June 2005, the veteran described stressors of air raids, 
and incoming mortars.  He stated that many soldiers were 
killed.  He stated that it was very cold, and his feet hurt 
very badly from the cold.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Analysis of the veteran's claim will be done in two parts.  
The first part of the analysis will not include consideration 
of the veteran's pes planus, but will include all other foot 
disabilities.  

The veteran's service medical records appear complete, but do 
not show any treatment of or diagnoses of any foot disorders 
of the feet, other than pes planus.  Nor does the veteran 
contend that he was treated for any foot disorders during 
service.  Due to the veteran's personnel records having been 
destroyed, it has been difficult to determine the degree of 
the cold weather that the veteran was exposed to while he 
served in Korea.  However, even when it is conceded that the 
veteran was exposed to the type of cold weather that would 
cause foot disorders, his claim must still be denied.  

As noted above, the veteran was not seen for any foot 
disorders during service.  The veteran was not seen for his 
feet until April 2002, more than 45 years after service.  At 
an April 1997 VA examination, the veteran's feet were normal.  
Finally, when the veteran was specifically seen for a VA cold 
injury examination in October 2005, the examiner stated that 
the veteran's foot disorders were not due to cold exposure in 
Korea.  He stated that the veteran had skin changes with 
fungal infections which were associated with diabetes 
mellitus, and that the veteran also had numbness suggesting 
possibly neuropathy, but that it was probably diabetic.  
Based on the length of time after service during which the 
veteran was not seen for his feet and the VA examiner's 
opinion in October 2005, it is determined that the 
preponderance of the evidence is against the veteran's claim.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for a bilateral foot disability 
(to include residuals of frozen feet, but not pes planus) 
must be denied.  38 U.S.C.A §5107 (West 2002).

As noted above, the analysis of the veteran's claim is being 
done in two parts.  The second part of the analysis will be 
limited to the veteran's pes planus.  As the veteran was 
noted to have pes planus at his October 2005 VA examination, 
the evidence clearly shows that the veteran has a current 
disability.  As the veteran was diagnosed with pes planus at 
his induction examination in January 1951, pursuant to 
38 U.S.C.A. § 1111, he is not considered to have been in 
sound condition when examined for service.  In other words, 
the presumption of soundness does not apply in this case.  
Since the presumption of soundness does not apply, the change 
in the interpretation of the law regarding the presumption of 
soundness does not apply to the veteran's case.  

Since the veteran's pes planus has been determined to have 
existed prior to service, the issue that must be decided is 
whether the veteran's pre-existing pes planus was aggravated 
during service, i.e., whether it increased in disability 
during service, and such increase was not due to the natural 
progression of the disease.  

A review of the service medical records shows that the 
veteran was not treated for pes planus during service.  Pes 
planus was noted at the veteran's separation examination in 
January 1954, but the examiner only described it as 
"moderate."  Furthermore, the examiner described it as 
asymptomatic.   In summary, the medical evidence shows that 
the veteran had 1st degree pes planus at induction, and 
asymptomatic "moderate" pes planus at separation.  These 
findings, coupled with the fact that the veteran was not 
treated for pes planus during service are enough to show that 
the veteran's pes planus did not increase in severity during 
service.  Since the veteran's pes planus did not increase in 
severity during service, his claim of service connection for 
pes planus based on aggravation must be denied.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for pes planus must be denied.  
38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a bilateral foot 
disability (to include residuals of frozen feet but not 
including pes planus) is denied.  

Entitlement to service connection for pes planus is denied.  


REMAND

Regarding the veteran's claim of service connection for PTSD, 
the claim was remanded in November 2003 in an effort to 
corroborate the veteran's claimed stressors.  The veteran 
claimed in his May 2004 PTSD questionnaire that one of his 
stressors occurred during the Winter of 1952.  At his 2005 VA 
examination, and in a June 2005 PTSD questionnaire, the 
veteran described stressors of air raids, incoming mortars, 
being shot at by enemy fire, as well as being pinned down for 
several days and unable to move.  

As noted in a response dated January 2005 from the National 
Personnel Records Center (NPRC), the veteran's service 
personnel records have been destroyed by fire.  Considering 
that the veteran's service personnel records have been 
destroyed, the Board points out that there is a heightened 
duty-to-assist the veteran.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  

The veteran's DD-214 shows that he served in Korea during the 
Korean War, and that his most significant duty assignment was 
in the 47th Quartermaster Company, in the 47th Infantry 
Division.  On a "PTSD questionnaire" dated May 2004, the 
veteran replied that in the Winter of 1952, he was with the 
47th Quartermaster Company.  

Pursuant to the Board's remand, an attempt to verify the 
veteran's stressors was made with the Center for Unit Records 
Research (now know as the U.S. Army and Joint Services 
(JSRRC)).  A response was received in May 2005 that a search 
was coordinated with the National Archives Records 
Administration, but that they were unable to locate records 
for the 47th Quartermaster Company and the 47th Infantry 
Division during the time frame provided by the veteran.  
Although the JSRRC stated that it could not locate records 
for the 47th Quartermaster Company for the time frame 
provided by the veteran, this begs the question as to why no 
records were available.  If no records are available because 
all of the records for the 47th Quartermaster Company are 
missing, this must be documented for the claims file.  The 
veteran's claim must be remanded for that documentation 
alone.  

Furthermore, although the veteran's service personnel records 
(which would have shown when the veteran was in Korea and 
which units the veteran was assigned to while he was in 
Korea) are missing, the veteran's service medical records 
show that during the Winter of 1952, he was with the 972nd 
Laundry Company (December 1951 record), the 254th 
Quartermaster Laundry Company, or 254th Quartermaster Laundry 
Detail (November 1952 and February 1953 records), as well as 
the 539th Laundry Company (January and February 1953 
records).  Thus, the veteran's claim should be remanded to 
determine whether the veteran can be verified as belonging to 
any of the aforementioned companies, and whether any of the 
veteran's claimed stressors can be verified with any of the 
aforementioned companies.  
In addition, the veteran should be contacted to determine 
exactly what he meant when he referred to his stressors 
having occurred during the "Winter of 1952."  The veteran 
should be asked whether this means December 1951 to February 
1952, or in the alternative, whether that means, December 
1952 to February 1953.  Again, it is pointed out that the 
veteran's service personnel records were destroyed, and it 
cannot easily be determined when the veteran served in Korea.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write a letter to the veteran asking 
when he served in Korea and when his 
claimed stressors occurred.  Ask the 
veteran what he meant when he stated his 
stressor occurred during the "Winter of 
1952."  The veteran should be asked 
whether he means December 1951 to 
February 1952 or December 1952 to 
February 1953.  

2.  After the veteran's response (or 
after an appropriate time if he does not 
respond), prepare and send a summary of 
the known details of the stressors that 
the veteran has described to the JSRRC, 
7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802.  As 
noted above, these stressors include: (a) 
air raids; (b) incoming mortars; (c) 
being shot at by enemy fire; and (d) 
being pinned down for several days and 
being unable to move during the Winter of 
1952.  

JSRRC should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, and unit histories 
for the time periods during which the 
veteran alleges that his stressors took 
place.  

If no records are available from the 47th 
Quartermaster Company during the Winter 
of 1952, the JSRRC should state that no 
records are available.  The JSRRC should 
also search for relevant records from the 
972nd Laundry Company, the 254th 
Quartermaster Laundry Company or Detail, 
as well as the 539th Laundry Company for 
the Winter of 1952.  If no records are 
available from the aforementioned 
companies, then this should be stated for 
the record.  Any response received from 
JSRRC must be made part of the record.

3.  If the JSRRC requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.  

4.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

5.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the claim 
of service connection for PTSD.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, issue 
a supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


